Appeal by employer and insurance carrier from a decision and award of the Workmen’s Compensation Board, filed August 18, 1953, awarding disability benefits to claimant under the Workmen’s Compensation Law. Claimant was employed as a stock clerk and packer in a supermarket. While at home at night, he was stricken with a paralytic disease, which has since disabled him. This unusual disease, known as lymphocytic choreomeningitis, according to the undisputed medical testimony, can be contracted only from inhaling or direct contact with, the dried urine of mice. Claimant testified that he saw mice in his place of employment, and in his apartment. The medical testimony indicates that at least 11% of urban population is afflicted with this peculiar disease, but show no symptoms or disability. The medical testimony also indicates that it is impossible to determine where the disease is acquired. It follows that the award is not sustained by substantial evidence. Award reversed, and the claim dismissed, without costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.